                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

TONY FRANCIOSA CROSS,                     )
                                          )
           Petitioner,                    )
                                          )
      v.                                  ) No. 4:16 CV 1418 RWS
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
           Respondent.                    )


                           MEMORANDUM & ORDER

      This matter is before me on Petitioner Tony Franciosa Cross’s Amended

Motion to Vacate, Set Aside, or Correct his sentence [6]. The United States

Attorney opposes Cross’s motion [13].

      I originally sentenced Cross to 216 months of incarceration on January 21,

2004, after he pled guilty to Possession with Intent to Distribute Cocaine Base in

violation of 21 U.S.C. § 841(a)(1). Cross argues that I should resentence him to

time served for that crime. After carefully reviewing all of Cross’s submissions,

and the United States Attorney’s arguments in response, I will deny Cross’s

Motion as out of time.

                                    Discussion

      A petitioner in Cross’s position must move to vacate, set aside, or correct his

sentence within one year of the date the judgment against him becomes final. See
28 U.S.C. § 2255(f)(1). Cross argues that 28 U.S.C. § 2255(f)(3) instead applies to

his case. § 2255(f)(3) provides that a motion for resentencing is timely if a

petitioner files it within a year of “the date on which the right asserted was initially

recognized by the Supreme Court, if that right has been newly recognized by the

Supreme Court and made retroactively applicable to cases on collateral review.” 28

U.S.C. § 2255(f)(3).

      Cross cites the ruling in Johnson v. United States, which held that increased

sentences resulting from the so-called “residual clause” in the Armed Career

Criminal Act violate the Due Process Clause of the Constitution. 135 S. Ct. 2551,

2557 (2015). He argues that holding applies to his case, and that he was

unconstitutionally sentenced under an identical residual clause in the mandatory

guidelines. Petitioner’s Motion [6] at 4-6. Cross initially filed his motion for relief

under Johnson within the one year period required by 28 U.S.C. § 2255(f)(3).

      During the time Cross’s motion was pending before me, the Eighth Circuit

decided Russo v. United States, 902 F.3d 880, which is directly on point. Russo

clarified that Johnson did not announce a new rule regarding defendants sentenced

under the residual clause in the mandatory guidelines. 902 F.3d at 883. According

to Russo, “Johnson did not recognize the right asserted” by Cross. Id. Cross “thus

cannot benefit from the limitations period in § 2255(f)(3),” and his petition is

untimely. Id.
      In deciding this case, I do not reach the merits of Cross’s claim that a

sentence based on the mandatory guidelines’ residual clause violates the Due

Process Clause of the Constitution. That claim remains an open question. See id.

(citing Beckles v. United States, 137 S.Ct. 886, 903 n.4 (Sotomayor, J., concurring

in the judgment)).

                                    Conclusion

      IT IS HEREBY ORDERED Cross’s Motion is DENIED as out of time.




                                          RODNEY W. SIPPEL
                                          UNITED STATES DISTRICT JUDGE

Dated this 20th day of November, 2018.
